FILED IN
                                                            12th COURT OF APPEALS
                                                                 TYLER, TEXAS
                                                            5/13/2015 8:29:46 AM
                             15         00003         CR         CATHY S. LUSK
                                                                     Clerk

            The State of Texas vs. Dequisha Jackson

                159th Angelina County                         2013-0731

                             2/28/15

                                         2/28/15

                             720




                 The other court reporter says he will have it turned in to me this week.

 X


                                                               5/20/15

                         7




 5/13/15
                                               W. Madison-Lindsey
 936-671-4078
                                            Whitney Madison-Lindsey

wmadison-lindsey@angelinacounty.net
                                                 Official Court Reporter
    April Perez

      P.O. Box 908

Lufkin, Texas 75902

       936-632-5090

         The State of Texas




     John Reeves

      1007 Grant Street

Lufkin, Texas 75901

       936-632-1640

        Dequisha Jackson